LOGO [g33905img1.jpg]

Exhibit 10.ii.ff

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (BIOFOS)

VIETNAM, INDONESIA AND TAIWAN

 

DATE:    MAY 16, 2006 SELLER:    MOSAIC FERTILIZER LLC, d.b.a.    MOSAIC FEED
INGREDIENTS    8813 HWY 41 SOUTH    RIVERVIEW, FL 33569 BUYER:    TRADICO
INTERNATIONAL    CARGILL ANIMAL NUTRITION    P.O. BOX 5614    MINNEAPOLIS, MN
55440-5614 PRODUCT:    BIOFOS SPECIFICATIONS:    SPECIFICATIONS ATTACHED
PURSUANT TO GEOGRAPHIC LOCATIONS MARKET:    VIETNAM, INDONESIA AND TAIWAN
PERIOD:    MARCH 2006 – FEBRUARY 2007 PRICING:    TO BE NEGOTIATED AT TIME OF
PURCHASE QUANTITY:    TO BE NEGOTIATED AT TIME OF PURCHASE DELIVERY:    TO BE
NEGOTIATED AT TIME OF PURCHASE PAYMENT:    30 DAYS TERMS:    TRADICO TERMS AND
CONDITIONS TO APPLY. (ATTACHED)

 

CARGILL, INCORPORATED      MOSAIC FERTILIZER, LLC By:   

 

     By:  

 

Name:   

 

     Name:  

 

Its:   

 

     Its:  

 